

LUBY'S INCENTIVE STOCK PLAN
Amended and Restated as of December 6, 2005




1. Objectives. The Luby’s Incentive Stock Plan (the “Plan”) is designed to
benefit the shareholders of the Company by encouraging and rewarding high levels
of performance by individuals who are key to the success of the Company by
increasing the proprietary interest of such individuals in the Company's growth
and success. To accomplish these objectives, the Plan authorizes incentive
Awards through grants of stock options, restricted stock, and performance shares
to those individuals whose judgment, initiative, and efforts are responsible for
the success of the Company.


2. Definitions.


"Award" means any award described in Section 5 of the Plan.


"Award Agreement" means an agreement entered into between the Company and a
Participant, setting forth the terms and conditions applicable to the Award
granted to the Participant.


“Board" means the Board of Directors of the Company.


"Code" means the Internal Revenue Code of 1986, as amended from time to time.


“Committee" means the Executive Compensation Committee of the Board or other
committee designated by the Board to administer the Plan. The Committee shall be
constituted to comply with Rule 16b-3 promulgated under the Securities Exchange
Act of 1934 or any successor rule.


"Common Stock" means the common stock of the Company (par value $.32 per share)
and shall include both treasury shares and authorized but unissued shares.


“Company” means Luby’s, Inc., a Delaware corporation.


"Effective Date" means December 6, 2005.


"Fair Market Value" means the closing price of the Common Stock as reported by
the composite tape of New York Stock Exchange issues (or such other reporting
system as shall be selected by the Committee) on the relevant date, or if no
sale of Common Stock is reported for such date, the next following day for which
there is a reported sale.


“Participant" means an individual who has been granted an Award pursuant to the
Plan.


"1989 Plan" means the Management Incentive Stock Plan of the Company, which was
adopted in 1989.


“Plan” means this Luby's Incentive Stock Plan, Amended and Restated as of
December 6, 2005.


3. Eligibility. All employees of any of the following entities are eligible to
receive Awards under the Plan: (i) the Company, (ii) any corporation or other
entity that has elected to be taxed as a corporation for federal income tax
purposes (collectively “Entities”), other than the Company, in an unbroken chain
of Entities beginning with the Company if each of the Entities other than the
last Entity in the unbroken chain owns stock or interests possessing more than
fifty percent (50%) of the total combined voting power of all classes of stock
or interests in one of the other Entities in such chain, (iii) partnerships and
any other business entities in which the Company, directly or indirectly, owns
more than fifty percent (50%) of the capital and profit interests. With regard
to the issuance of incentive stock options, all employees of any of the entities
described in (i) and (ii) are eligible to receive Awards under the Plan.


4. Common Stock Available for Awards. Subject to the adjustment provisions of
Section 10, the number of shares of Common Stock that may be issued for Awards
granted under the Plan is equal to the sum of: (a) 2,100,000 shares; (b) any
shares of Common Stock that were authorized to be awarded under the 1989 Plan
but were not awarded under the 1989 Plan; and (c) any shares of Common Stock
represented by awards granted under the 1989 Plan which have been or will be
forfeited, expire, or canceled without delivery of Common Stock, or which have
resulted or will result in the forfeiture of Common Stock back to the Company.
Notwithstanding the foregoing, the maximum aggregate number of shares of Common
Stock that may be issued under the Plan is 2,600,000. Any of the authorized
shares may be used for any of the types of Awards described in the Plan. No
Participant may receive, under the Plan, stock options for more than 100,000
shares in any one year, except that stock options may be granted to a newly
hired employee for not more than 200,000 shares in the first year of employment.
Shares of Common stock related to Awards which (i) are forfeited, (ii) expire
unexercised, (iii) are settled in such manner that all or some of the shares
covered by an Award are not issued to a Participant, (iv) are exchanged for
Awards that do not involve Common Stock, or (v) are tendered by a Participant
upon exercise of a stock option in payment of all or a portion of the option
price shall be added back to the pool and shall immediately become available for
Awards.


5. Awards. The Committee shall select the persons who are to receive Awards and
shall determine the type or types of Award(s) to be made to each Participant and
shall set forth in the related Award Agreement the terms, conditions,
performance requirements, and limitations applicable to each Award. Awards may
be granted singly, in combination, or in tandem. Awards may include but are not
limited to the following:


(a) Nonqualified Stock Options. A nonqualified stock option is a right to
purchase a specified number of shares of Common Stock at a fixed option price
equal to the Fair Market Value of the Common Stock on the date the Award is
granted, during a specified time, not to exceed ten years, as the Committee may
determine. The option price shall be payable:


(i) in U.S. dollars by personal check, bank draft, or by money order payable to
the order of the Company or by money transfer or direct account debit; or


(ii) if the Committee so determines, through the delivery of shares of Common
Stock of the Company with a Fair Market Value equal to all or a portion of the
option price for the total number of options being exercised; or


(iii) by a combination of the methods described in subsections (i) and (ii) next
above.


(b) Incentive Stock Options. An incentive stock option (“ISO”) is an Award
which, in addition to being subject to applicable terms, conditions, and
limitations established by the Committee, complies with Section 422 of the Code.
Among other limitations, Section 422 of the Code currently provides (i) that the
aggregate Fair Market Value (determined at the time the option is granted) of
Common Stock for which ISOs are exercisable for the first time by a Participant
during any calendar year shall not exceed $100,000, (ii) that ISOs shall be
priced at not less than 100% of the Fair Market Value on the date of the grant,
and (iii) that ISOs shall be exercisable for a period of not more than ten
years. The Committee may provide that the option price under an ISO can be paid
by one or more of the methods described in subsection (a) next above.


(c) Restricted Stock. Restricted Stock is Common Stock of the Company that is
subject to restrictions on transfer and/or such other restrictions on incidents
of ownership as the Committee may determine, for a required period of continued
employment of not less than three years as set by the Committee at the time of
Award. Restricted Stock Awards shall require no payments of consideration by the
Participant, either on the date of grant or the date the restriction(s) are
removed, unless specifically required by the terms of the Award Agreement.


(d) Performance Shares. A Performance Share is Common Stock of the Company, or a
unit valued by reference to Common Stock, that is subject to restrictions on
transfer and/or such other restrictions on incidents of ownership as the
Committee may determine. The elimination of restrictions on a Performance Share
and the number of shares ultimately earned by a Participant shall be contingent
upon achievement of one or more performance targets specified by the Committee.
Performance Shares may be paid in Common Stock, cash, or a combination thereof.
The Committee shall establish minimum performance targets with respect to each
Performance Share. Performance targets may be based on financial criteria
consisting of (i) revenue growth, (ii) diluted earnings per share, (iii) net
operating profit after taxes, (iv) cash flow, (v) economic value added, or (vi)
a combination of such criteria. No Participant may receive, under the Plan, a
Performance Share Award for any award cycle in excess of 25,000 performance
units or 25,000 shares of Common Stock.


6. Certain Changes. Except as may be permitted under the provisions of Section
10 or Section 11, no stock option issued pursuant to the Plan may be (i)
canceled by the Company or (ii) amended so as to reduce the option price, unless
such cancellation or amendment is approved by the shareholders of the Company.


7. Award Agreements. Each Award under this Plan shall be evidenced by an Award
Agreement consistent with the provisions of the Plan setting forth the terms and
conditions applicable to the Award. Award Agreements shall include:


(a) Nonassignability. With respect to nonqualified stock options, incentive
stock options and Performance Shares, a provision that no Award shall be
assignable or transferable except by will or by the laws of descent and
distribution and that during the lifetime of a Participant, the Award shall be
exercised only by such Participant.


(b) Termination of Employment. Provisions governing the disposition of an Award
in the event of the retirement, disability, death, or other termination of a
Participant's employment or relationship to the Company or any affiliate of the
Company.


(c) Rights as a Shareholder. A provision that a Participant shall have no rights
as a shareholder with respect to any shares covered by an Award until the date
the Participant or his nominee becomes the holder of record. Except as provided
in Section 9 hereof, no adjustment shall be made for dividends or other rights
for which the record date is prior to such date, unless the Award Agreement
specifically requires such adjustment.


(d) Withholding. A provision requiring the withholding of all taxes required by
law from all amounts paid in cash. In the case of payments of Awards in shares
of Common Stock, the Participant may be required to pay the amount of any taxes
required to be withheld prior to receipt of such shares. A Participant must in
all instances pay the required withholding taxes in cash. The withholding of
shares to pay taxes shall not be permitted.


(e) Other Provisions. Such other terms and conditions, including the criteria
for determining vesting of Awards and the amount or value of Awards, as the
Committee determines to be necessary or appropriate. Without limiting the
generality of the foregoing, any stock option granted under the Plan may
provide, if the Committee so determines, that upon the occurrence of a “change
of control” (as defined in Section 11) the option shall immediately become
exercisable and shall remain exercisable for a period of one year after
termination of the optionee’s employment but not later than the expiration date
of the option.


8. Administration. The Plan shall be administered by the Committee, which shall
have full and exclusive power to interpret the Plan, to grant waivers of Award
restrictions, and to adopt such rules, regulations, and guidelines for carrying
out the Plan as it may deem necessary or proper, all of which powers shall be
executed in the best interests of the Company and in keeping with the objectives
of the Plan. All questions of interpretation and administration with respect to
the Plan and Award Agreements shall be determined by the Committee, and its
determination shall be final and conclusive. The Committee may delegate to the
Chief Executive Officer of the Company its administrative functions and
authority to grant Awards under the Plan pursuant to such conditions and
limitations as the Committee may establish, except that only the Committee may
select, and grant Awards to, Participants who are subject to Section 16 of the
Securities Exchange Act of 1934.


9. Amendment, Modification, Suspension, or Discontinuance of the Plan. The Board
may amend, modify, suspend, or terminate the Plan for the purpose of meeting or
addressing any changes in legal requirements or for any other purpose permitted
by law. Subject to changes in law or other legal requirements that would permit
otherwise, the Plan may not be amended without the consent of the holders of a
majority of the shares of Common Stock then outstanding (i) to increase the
aggregate number of shares of Common Stock that may be issued under the Plan
(except for adjustments pursuant to Section 9 of the Plan), (ii) to decrease the
option price, (iii) to materially modify the requirements as to eligibility for
participation in the Plan, (iv) to withdraw administration of the Plan from the
Committee, or (v) to extend the period during which Awards may be granted.


10. Adjustments. In the event of any change in the outstanding Common Stock of
the Company by reason of a stock split, stock dividend, combination or
reclassification of shares, recapitalization, merger, or similar event, the
Committee may adjust proportionally (a) the number of shares of Common Stock (i)
reserved under the Plan, (ii) for which Awards may be granted to an individual
Participant, and (iii) covered by outstanding Awards denominated in stock or
units of stock; (b) the stock prices related to outstanding Awards; and (c) the
appropriate Fair Market Value and other price determinations for such Awards. In
the event of any other change affecting the Common Stock or any distribution
(other than normal cash dividends) to holders of Common Stock, such adjustments
as may be deemed equitable by the Committee, including adjustments to avoid
fractional shares, may be made to give proper effect to such event. In the event
of a corporate merger, consolidation, acquisition of property or stock,
separation, reorganization or liquidation, the Committee shall be authorized to
issue or assume stock options, whether or not in a transaction to which Section
424(a) of the Code applies, by means of substitution of new stock options for
previously issued stock options or an assumption of previously issued stock
options. The issuance of new stock options for previously issued stock options
or the assumption of previously issued stock options in connection with a
corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation shall not reduce the number of shares of Common
stock available for Awards under the Plan.


11. Change of Control. (a) In the event of a change of control of the Company,
or if the Board reaches agreement to merge or consolidate with another
corporation and the Company is not the surviving corporation or if all, or
substantially all, of the assets of the Company are sold, or if the Company
shall make a distribution to shareholders that is nontaxable under the Code, or
if the Company shall dissolve or liquidate (a "Restructuring Event"), then the
Committee may, in its discretion, recommend that the Board take any of the
following actions as a result of, or in anticipation of, any such Restructuring
Event to assure fair and equitable treatment of Participants:


(i) accelerate time periods for purposes of vesting in, or realizing gain from,
any outstanding Award made pursuant to the Plan;


(ii) offer to purchase any outstanding Award made pursuant to the Plan from the
holder for its equivalent cash value, as determined by the Committee, as of the
date of the Restructuring Event; and


(iii) make adjustments or modifications to outstanding Awards as the Committee
deems appropriate to maintain and protect the rights and interests of
Participants following such Restructuring Event.


(b) Any such action by the Board shall be conclusive and binding on the Company
and all Participants. Notwithstanding the foregoing, the Committee shall retain
full authority to take, in its discretion, any of the foregoing actions with
respect to Awards held by Participants who are directors, and the Board shall
have no authority to act in any such matter.


(c) For purposes of this Section, "change of control" shall mean (i) the
acquisition by any person of voting shares of the Company, not acquired directly
from the Company, if, as a result of the acquisition, such person, or any
"group" as defined in Section 13(d)(3) of the Securities Exchange Act of 1934 of
which such person is a part, owns at least 20% of the outstanding voting shares
of the Company; or (ii) a change in the composition of the Board such that
within any period of two consecutive years, persons who (a) at the beginning of
such period constitute the Board or (b) become directors after the beginning of
such period and whose election or nomination for election by the shareholders of
the Company was approved by a vote of at least two-thirds of the persons who
were either directors at the beginning of such period or whose subsequent
election or nomination was previously approved in accordance with this clause
(b), cease to constitute at least a majority of the Board; or (iii) a merger,
consolidation, reorganization, or similar restructuring involving the Company is
consummated and, as a result, the shareholders of the Company immediately prior
to such event own less than 50% of the voting shares of the surviving entity
outstanding immediately after such event.


12. Unfunded Plan. Insofar as it provides for Awards of cash and Common Stock,
the Plan shall be unfunded. Although bookkeeping accounts may be established
with respect to Participants who are entitled to cash, Common Stock, or rights
thereto under the Plan, any such accounts shall be used merely as a bookkeeping
convenience. The Company shall not be required to segregate any assets that may
at any time be represented by cash, Common Stock, or rights thereto, nor shall
the Plan be construed as providing for such segregation, nor shall the Company
or the Board or the Committee be deemed to be a trustee of any cash, Common
Stock, or rights thereto to be granted under the Plan. Any liability of the
Company or any of its affiliates to any Participant with respect to a grant of
cash, Common Stock, or rights thereto under the Plan shall be based solely upon
any contractual obligations that may be created by the Plan and any Award
Agreement; no such obligation of the Company or any of its affiliates shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Board nor the Committee shall be required
to give any security or bond for the performance of any obligation that may be
created by the Plan.


13. Right of Discharge Reserved. Nothing in the Plan or in any Award shall
confer upon any employee or other individual the right to continue in the
employment or service of the Company or any affiliate of the Company or affect
any right the Company or any affiliate of the Company may have to terminate the
employment or service of any such employee or other individual at any time for
any reason.


14. Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed for the Company or an affiliate of the
Company. Any gain realized pursuant to such Awards constitutes a special
incentive payment to the Participant and shall not be taken into account as
compensation for purposes of any of the employee benefit plans of the Company or
any affiliate of the Company.


15. Notice. Any notice to the Company required by any of the provisions of the
Plan shall be addressed to the chief human resources officer or to the Chief
Executive Officer of the Company in writing and shall become effective when it
is received by the office of either of them.


16. Governing Law. The Plan shall be governed by, construed and enforced in
accordance with the laws of the State of Texas without regard to the conflicts
of law provisions in any jurisdiction.


17. Effective and Termination Dates. The Plan originally became effective on
January 1, 1999, and was approved by the shareholders of the Company at the 1999
annual meeting of shareholders. The Plan as amended and restated shall become
effective on December 6, 2005, subject to approval of the shareholders of the
Company at the 2006 annual meeting of shareholders. If the Plan is approved by
the shareholders at the 2006 annual meeting, the Plan shall terminate on
December 5, 2015, unless sooner terminated by the Board, after which no Awards
may be made under the Plan, but any such termination shall not affect Awards
then outstanding or the authority of the Committee to continue to administer the
Plan.



